Citation Nr: 9906213	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  91-49 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of jungle 
rot of the feet.  

2.  Entitlement to service connection for plantar warts.  

3  Entitlement to service connection for tinea pedis.  

4.  Entitlement to service connection for residuals of a 
fracture of the fifth metatarsal of the right foot.  

5.  Entitlement to service connection for bilateral pes cavus 
deformity with calluses.  

6.  Entitlement to service connection for an ulcer of the 
left foot.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from September 1967 
to October 1970.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO) in 1992, and it was remanded in May 1992, October 1993, 
and January 1995 for additional development, and in December 
1997 for clarification of representation.  


FINDINGS OF FACT

1.  There is no competent evidence demonstrating the 
appellant currently has jungle rot of the feet or residuals 
thereof.  

2.  There is no competent evidence demonstrating the 
appellant currently has plantar warts.  

3.  There is no competent evidence demonstrating the 
appellant currently has tinea pedis.  

4.  The appellant's residuals of a fracture of the fifth 
metatarsal of the right foot are shown to have preexisted his 
period of active military service and did not undergo a 
permanent increase in severity as a result of military 
service.  
5.  The appellant's bilateral pes cavus disability with 
calluses, which is shown to be due to the hereditary disease, 
Charcot-Marie Tooth disease, is shown to have undergone a 
permanent increase in severity as a result of military 
service.  

6.  The appellant's ulcer on the left foot is shown to be 
etiologically related to the calluses associated with his 
service-connected pes cavus disorder.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for residuals of jungle rot of the feet.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) 
(1998).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for plantar warts.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for tinea pedis.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).  

4.  Preexisting residuals of a fracture of the fifth 
metatarsal of the right foot were not aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303(d), 3.306 (1998).  

5.  Bilateral pes cavus with calluses was aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.303(d), 3.306 (1998).  

6.  An ulcer on the left foot is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Regulations also provide that 
service connection may be established where all the evidence 
of record, including that pertinent to service, demonstrates 
that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

I.  Residuals of Jungle Rot of the Feet, 
Plantar Warts, and Tinea Pedis 

The appellant asserts that he developed jungle rot of both 
feet as a result of having to walk through swamps in Vietnam, 
and that he has plantar warts on his feet and tinea pedis 
that had their origins during his period of active military 
service.  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for residuals of jungle rot of the feet, plantar 
warts, and tinea pedis.  Notwithstanding an August 1970 
physical profile in the service medical records for tinea 
pedis and a notation of a plantar wart in an August 1987 VA 
outpatient record, review of the medical evidence fails to 
reveal competent evidence showing that the appellant 
currently has jungle rot of the feet or residuals thereof, 
plantar warts, or tinea pedis.  An April 1994 VA medical 
examination noted that there was no evidence of jungle rot of 
the feet, plantar warts, or tinea pedis, and a subsequent VA 
examination in February 1995 did not note any of those 
disabilities.   Therefore, the first element required to show 
a well-grounded claim is not met.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding jungle rot of the feet, 
plantar warts, and tinea pedis, the record does not show that 
he is a medical professional, with the training and expertise 
to provide clinical findings regarding diagnoses of jungle 
rot of the feet, plantar warts, and tinea pedis.  
Consequently, his lay statements, while credible with regard 
to his subjective complaints and history, are not competent 
evidence for the purpose of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for residuals 
of jungle rot of the feet, plantar warts, and tinea pedis are 
plausible or otherwise well grounded.  Therefore, they must 
be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
September 1991.  Unlike the situation in Robinette, he has 
not put VA on notice of the existence of any specific 
evidence that, if submitted, could make this claim well 
grounded.  

Although the RO did not specifically state that it denied the 
appellant's claims for service connection for residuals of 
jungle rot of the feet, plantar warts, and tinea pedis on the 
basis that they were not well grounded, the Board concludes 
that this error was not prejudicial to him.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  


II.  Residuals of a Fracture of the Right Fifth Metatarsal

The appellant claims that he fractured the fifth metatarsal 
of his right foot during basis training in 1967, which led to 
deformity in the foot that included incomplete foot drop.  

Review of the service medical records shows that the 
appellant was seen on October 4, 1967, for a complaint of 
pain over the lateral aspect of the right forefoot, and that 
there was a history of an old asymptomatic injury involving a 
fracture of the proximal cap of the fifth metatarsal.  A 
notation indicated that there was no significant injury.  On 
October 19, 1967, a healing fracture of the fifth metatarsal 
was reported.  A November 1967 entry in the service medical 
records gave a history of a preservice fracture of the right 
fifth metatarsal and indicated that on October 3, 1967, the 
appellant had dropped a heavy object on his right foot with 
resultant pain.  A subsequent November 1967 medical record 
from the Chief of Orthopedic Services reported that there was 
a history of an injury in June 1967 that had resulted in a 
midshaft fracture of the right fifth metatarsal, which was 
healed, and that there was no evidence to indicate that the 
appellant had sustained a refracture of the right fifth 
metatarsal since coming on active duty.  An August 1968 
record indicated that X-rays of the right foot revealed a 
well-healed fracture of the fifth metatarsal, and that review 
of the records revealed no findings of "repeated injury."  
Service medical records subsequent to August 1968 show no 
additional treatment pertaining to disability associated with 
the appellant's right fifth metatarsal.  An August 1970 
separation examination revealed normal findings for the feet.  

After careful and longitudinal evaluation of the clinical 
findings in the service medical records, including the 
separation examination report, the Board finds that the 
preponderance of the evidence indicates that the appellant 
sustained a fracture of the right fifth metatarsal in June 
1967, prior to entering active military service, and that the 
appellant's complaints pertaining to his right foot early in 
service concerned the residual pain associated with the 
healing, preservice fracture of the right fifth metatarsal.  
There is no medical evidence or opinion that the fracture of 
the right fifth metatarsal that occurred three months before 
he entered service underwent a permanent increase in severity 
because of such service.  Therefore, because the evidence 
fails to demonstrate that the preexisting fracture of the 
fifth metatarsal of the right foot was aggravated by military 
service, the Board concludes that service connection is not 
warranted for residuals of the fracture of the fifth 
metatarsal of the right foot.  

III.  Bilateral Pes Cavus with Calluses

The appellant argues that his bilateral pes cavus and 
calluses on his feet were first manifested in service and, 
therefore, should be service connected.  

Service medical records, including an October 1966 
preinduction physical examination report, show no complaints 
or findings of pes cavus until an August 1968 profile, which 
noted the appellant had high arch feet with foot disability.  
A February 1969 medical record from an orthopedic clinic 
reported that the appellant had extreme arch deformity with 
callosities, and another medical record, dated in June 1969, 
diagnosed marked bilateral pes cavus.  

Following military service, the appellant continued to be 
diagnosed with, and treated for, pes cavus and calluses on 
his feet.  An August 1987 examination for the Reserves noted 
that the appellant had a severe callous on the ball of his 
left foot.  Marked pes cavus bilaterally, acquired, was 
diagnosed on a May 1992 VA examination of the feet.  An 
October 1992 medical record from a VA orthopedic clinic 
included an assessment that the appellant certainly had 
Charcot-Marie-Tooth disease.  

Examination of the appellant's feet at a February 1995 VA 
examination revealed that he walked about the room with a 
bilateral drop foot deformity that was compatible with 
Charcot-Marie-Tooth disease.  The impression was bilateral 
pes cavus deformities with clawing of the great toes, 
compatible with Charcot-Marie-Tooth disease, a hereditary 
disease.  

In a March 1995 addendum to the February 1995 VA examination 
of the feet, a VA neurologist opined that the appellant's 
history and a review of the medical records indicated that 
the initial manifestations of Charcot-Marie-Tooth disease 
began while he was in service.  

Although the appellant's pes cavus with resulting calluses 
has been diagnosed as manifestation of Charcot-Marie-Tooth 
disease, which is considered a hereditary disease, the Board 
notes that the pes cavus with calluses were first symptomatic 
during his period of military service, a fact that is 
supported by the March 1995 addendum from a VA neurologist.  
Given the absence of symptoms at the appellant's entrance on 
to active duty in September 1967 and for the first ten months 
of service, along with the subsequent worsening of the 
symptoms thereafter, the Board finds that the evidence 
demonstrates that his bilateral pes cavus with resulting 
calluses, while a manifestation of a hereditary disease, 
underwent a permanent increase in severity as a result of 
military service.  Hence, the Board concludes that the 
bilateral pes cavus with calluses was aggravated by service 
and must be service connected.  

IV.  An Ulcer on the Left Foot

The appellant contends that he has been treated for many 
years for a recurring ulcer on his left foot which is related 
to his foot problems that began in service.  

Medical evidence in the claims file shows that the appellant 
has experienced problems with a recurring ulcer on the ball 
of his left foot for several years.  Medical records from a 
military medical facility revealed treatment for gangrene 
involving a large area of edema and a very odious lesion on 
the outer aspect of the left foot in March 1989, and 
subsequent debridement and resection in May 1989.  A May 1989 
medical record indicated a history of exploratory debridement 
and partial amputation of the fifth metatarsal of the left 
foot.  A June 1990 VA outpatient record noted a non-healing 
ulcer at the base of the left fifth toe on the plantar 
surface.  A December 1990 VA examination noted a history of 
debridement involving surgical procedures and debridement of 
a chronic ulcer of the left foot in 1989, and casting of the 
left foot in November 1990.  A May 1992 VA examination of the 
feet diagnosed an extensive callus of the left foot with 
previous ulceration and debridement.  A VA dermatological 
examination in May 1992 diagnosed ulceration of the left 
foot, of unclear etiology, possibly related to previous 
surgical procedures, and the examiner stated that the 
ulceration was associated with overlying callus formation.  

Given that the appellant's has had problems with a recurring 
ulcer on the ball of his left foot in an area where he has 
also had calluses, and that the physician at the May 1992 VA 
dermatology examination opined that the ulceration was 
associated with an overlying callus formation, the Board 
finds that the medical evidence presents a nexus between the 
appellant's left foot calluses, which are service connected 
by this decision, and the recurring ulcer on the ball of the 
left foot.  Therefore, the Board concludes that service 
connection is warranted for the appellant's ulcer on the left 
foot under 38 C.F.R. § 3.310(a).  


ORDER

The claims for service connection for residuals of jungle rot 
of the feet, plantar warts, and tinea pedis are denied.  

Service connection is denied for residuals of a fracture of 
the fifth metatarsal of the right foot.  

Service connection is granted for bilateral pes cavus with 
calluses and for an ulcer on the left foot.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

